Exhibit 10.1
 
SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT
 
This SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”), dated
as of October 28, 2011, is by and between IDT Corporation, a Delaware
corporation (the “Company”), and Howard S. Jonas (the “Executive”).
 
WHEREAS, in recognition of the Executive’s experience and abilities, the Company
desires to assure itself of the continued employment of the Executive in
accordance with the terms and conditions provided herein;
 
WHEREAS, the Executive wishes to continue to perform services for the Company in
accordance with the terms and conditions provided herein;
 
WHEREAS, the Company and the Executive are parties to that certain Amended and
Restated Employment Agreement, dated as of October 31, 2008 (the “Prior
Agreement”); and
 
WHEREAS, the parties desire to further amend and restate the Prior Agreement as
follows:
 
NOW, THEREFORE, in consideration of the promises and the respective covenants
and agreements of the parties herein contained, and intending to be legally
bound hereby, the parties hereto agree as follows:
 
1.    Employment’ Prior Agreement.  The Company hereby agrees to continue to
employ the Executive, and the Executive hereby agrees to continue to be employed
by and perform services for the Company, on the terms and conditions set forth
herein.
 
For all purposes related to the period beginning on and following the date
hereof, except as expressly provided herein, the Prior Agreement shall be of no
further force or effect and the terms hereof shall govern the employment
relationship between the Company and the Executive and the other matters covered
hereby.
 
2.    Term.  This Agreement is for the period (the “Term”) commencing on the
date hereof, and terminating on December 31, 2013,  or upon the Executive’s
earlier death or other termination of employment pursuant to Section 7 hereof;
provided, however, that commencing on December 31, 2013 and each anniversary
thereafter, the Term shall automatically be extended for one additional year
beyond its otherwise scheduled expiration unless, not later than ninety (90)
days prior to any such anniversary, either party hereto shall have notified the
other party in writing that such extension shall not take effect.
 
3.    Position.  During the Term, the Executive shall serve as the Chairman of
the Board of Directors and Chief Executive Officer of the Company.
 
4.    Duties and Reporting Relationship.  During the Term, the Executive shall
use his skills and render services to the best of his abilities on behalf of the
Company.  The Executive shall dedicate as much time (up to his full business
time) as is, in the judgment of the Board of Directors of the Company (the
“Board”), necessary or advisable for the performance his duties hereunder.  The
Executive shall report directly to the Board.  Notwithstanding the foregoing,
the Company acknowledges that the Executive will be serving as the Chairman of
the Board of CTM Media Holdings, Inc. and Genie Energy Ltd., as well as in
certain other positions with business and not-for-profit entities, and that, for
so long as the Executive performs his duties hereunder, such service shall not
be deemed to be a breach of the terms hereof.
 
 
 

--------------------------------------------------------------------------------

 
 
5.    Place of Performance.  The Executive shall perform his duties and conduct
his business at the offices of the Company, currently located in Newark, New
Jersey, except for required travel on the Company’s business.
 
6.    Compensation and Related Matters.
 
(a)    Base Salary.  Subject to clause (vi) below with respect to the
Compensation Shares, the Company shall pay the Executive as follows (to the
extent related to periods prior to the date hereof, the terms of the Prior
Agreement shall control):
 
(i) For the period from January 1, 2009 through December 31, 2011, the Company
shall pay to the Executive as base compensation, One Million Seven Hundred Four
Thousand Five Hundred Forty-Five (1,704,545) shares (the “2009-2011 Shares”) of
the Company’s Class B Common Stock, par value $0.01 per share (“Class B Common
Stock”) to be issued on the date hereof, and as to which the restrictions/risk
of forfeiture shall terminate (“Vesting”) on January 15, 2012, subject to the
restrictions and acceleration events set forth herein and in the relevant Grant
Agreement (as defined below).
 
(ii) For the period from January 1, 2012 through December 31, 2012, the Company
shall pay to the Executive as base compensation Two Million Two Hundred Thirty
Seven Thousand Three Hundred Sixty Nine(2,237,369) shares (the “2012  Shares”)
of Class B Common Stock , to be issued on the date hereof (subject to the
approval of the stockholders of the Company as set forth in clause (vii)
below).  The 2012 Shares shall Vest on December 31, 2013, subject to the
restrictions and acceleration events set forth herein and in the relevant Grant
Agreement.
 
(iii) For the period from January 1, 2013 through December 31, 2013, the Company
shall pay to the Executive as base compensation Two Million Two Hundred Thirty
Seven Thousand Three Hundred Sixty Eight (2,237,368) shares (the “2013 Shares”)
of Class B Common Stock (the 2013 Shares together with the 2009-2011 Shares and
the 2012 Shares, the “Compensation Shares”) to be issued on the date hereof
(subject to the approval of the stockholders of the Company as set forth in
clause (vii) below).  The 2013 Shares shall Vest on December 31, 2013, subject
to the restrictions and acceleration events set forth herein and in the relevant
Grant Agreement.
 
(iv) In the event that the Executive resigns for any reason other than for Good
Reason (as set forth in Section 7(c) hereunder), the Executive shall not be
entitled to receive any shares that have not Vested as of the date of the
Executive’s resignation.
 
(v) In the event that there is a Change of Control, all restrictions and risk of
forfeiture as to Compensation Shares that have been issued shall lapse and all
stock grants hereunder shall accelerate. For purposes of this Agreement, a
Change of Control shall be defined as set forth in the Plan (as defined below).
 
(vi) All Compensation Shares have previously been issued pursuant to the
Company’s 2005 Stock Option and Incentive Plan, as amended (the “Plan”).
 
 
2

--------------------------------------------------------------------------------

 
 
(vii) In addition to the Compensation Shares, the Company may pay the Executive
a cash base salary not to exceed FIFTY THOUSAND DOLLARS ($50,000) per annum
during the periods covered by the issuance of the Compensation Shares, and the
Executive shall be eligible to receive bonuses as determined by the Compensation
Committee of the Board.
 
(viii) Except as otherwise agreed upon by the Parties hereto, for any period
during the Term (and as the Term may be extended hereunder) where Base Salary is
not paid by issuance of the Compensation Shares under clauses (i), (ii) and
(iii) above, the Company shall pay the Executive an annual Base Salary of at
least One Million United States Dollars ($1,000,000), or more, as mutually
agreed to by the Parties hereunder.
 
(b)    Employee Benefit Plans.  During the Term, the Executive shall be entitled
to participate in those incentive plans, programs, and arrangements which are
available to other senior executive officers of the Company (the “Benefits
Plans”).  The Executive shall be provided benefits under the Benefit Plans
substantially equivalent, in the aggregate, to the benefits provided to other
senior executive officers of the Company and on substantially similar terms and
conditions.
 
(c)    Pension and Welfare Benefits.  During the Term, the Executive shall be
eligible to participate in the pension and retirement plans (the “Pension
Plans”) provided to other senior executive officers of the Company, and
participate fully in all health benefits, insurance programs, life and
disability insurance and other similar executive welfare benefit arrangements
available to other senior executive officers of the Company and shall be
provided benefits under such plans and arrangements substantially equivalent, in
the aggregate, to the benefits provided to other senior executive officers of
the Company and on substantially similar terms and conditions.
 
(d)    Fringe Benefits and Perquisites.  During the Term, the Company shall
provide to the Executive all of the fringe benefits and perquisites that are
provided to other senior executive officers of the Company, and the Executive
shall be entitled to receive any other fringe benefits or perquisites that
become available to other senior executive officers of the Company subsequent to
the date hereof.  The benefits described herein include, but are not limited to,
an automobile leased for the Executive by the Company, the make and model of
which is consistent with that being used by the Executive on the execution date
of this Agreement.
 
(e)    Business Expenses.  The Executive will be reimbursed for all ordinary and
necessary business expenses incurred by him in connection with his employment
(including without limitation, expenses for travel and entertainment incurred in
conducting or promoting business for the Company) upon submission by the
Executive of receipts and other documentation in accordance with the Company’s
normal reimbursement procedures.
 
 
3

--------------------------------------------------------------------------------

 
 
7.    Termination.  The Executive’s employment hereunder may be terminated
without breach of the Agreement only under the following circumstances:
 
(a)    Death; Disability.  The Executive’s employment hereunder shall terminate
upon his death or “Disability” (as hereafter defined).  For purposes of this
Agreement, “Disability” shall mean the inability of the Executive to perform his
duties on account of a physical or mental illness for a period of ninety (90)
consecutive days or one hundred and twenty (120) days in any eight (8) month
period.
 
(b)    Cause.  The Company may terminate the Executive’s employment hereunder
for “Cause.”  For purposes of this Agreement, the Company shall have “Cause” to
terminate the Executive’s employment hereunder (i) upon the Executive’s
conviction for the commission of an act or acts constituting a felony under the
laws of the United States or any state thereof, or (ii) upon the Executive’s
willful and continued failure to substantially perform his duties hereunder
(other than any such failure resulting from the Executive’s incapacity due to
physical or mental illness), after written notice has been delivered to the
Executive by the Company, which notice specifically identifies the manner in
which the Executive has not substantially performed his duties, and the
Executive’s failure to substantially perform his duties is not cured within ten
(10) business days after notice of such failure has been given to the
Executive.  For purposes of this Section 7 (b), no act or failure to act on the
Executive’s part shall be deemed “willful” unless done or omitted to be done, by
the Executive not in good faith and without reasonable belief that the
Executive’s act, or failure to act, was in the best interest of the Company.
 
(c)    Termination by the Executive.  As provided in this Section 7(c), the
Executive may terminate his employment hereunder for “Good Reason.”  “Good
Reason” shall mean the occurrence (without the Executive’s express written
consent) of any one of the following acts by the Company, or failure by the
Company to act:
 
(i) a material breach of the Agreement by the Company;
 
(ii) the assignment to the Executive of any duties inconsistent with the
Executive’s status as a senior executive officer of the Company or a substantial
adverse alteration in the nature or status of the Executive’s responsibilities;
or
 
(iii) any purported termination of the Executive’s employment which is not
effected pursuant to a Notice of Termination satisfying the requirement of
paragraph (d) below; for purposes of this Agreement, no such purported
termination shall be effective.
 
(iv) a reduction in Executive’s annual Base Salary;
 
(v) a significant reduction in Executive’s positions, duties, responsibilities
or reporting lines from those described in Section 4 hereof;
 
(vi) relocation of Executive’s principal place of employment outside of the
Newark, New Jersey area; or
 
 
4

--------------------------------------------------------------------------------

 
 
(vii) a “Change in Control,” as defined in the Plan,
 
(each of the foregoing being a “Good Reason Event”). Executive may terminate
employment for Good Reason if (A) Executive has given written notice to the
Company of the existence of the Good Reason Event no later than 90 days after
its initial existence, (B) the Company has not remedied such Good Reason Event
in all material respects within 30 days after its receipt of such written
notice, and (C) Executive terminated employment within one year following the
initial existence of such Good Reason Event.
 
The Executive’s right to terminate the Executive’s employment for Good Reason
shall not be affected by the Executive’s incapacity due to physical or mental
illness.  The Executive’s continued employment shall not constitute consent to,
or a waiver of rights with respect to any act or failure to act constituting
Good Reason hereunder.  Notwithstanding the foregoing, a termination shall not
be treated as a Termination for Good Reason if the Executive shall have
consented in writing to the occurrence of the event giving rise to the claim of
Termination for Good Reason.
 
(d)    Notice of Termination.  Any termination of the Executive’s employment by
the Company or by the Executive (other than termination by reason of the
Executive’s death) shall be communicated by written Notice of Termination to the
other party hereto in accordance with Section 12 hereof.  For purposes of this
Agreement, a “Notice of Termination” shall mean a notice that shall indicate the
specific termination provision in this Agreement relied upon and shall set forth
in reasonable detail the facts and circumstances claims to provide a basis for
termination of the Executive’s employment under the provision so
indicated.  Further, a Notice of Termination for Cause or Disability must
include a copy of a resolution duly adopted by the affirmative vote of not less
than a majority of the entire membership of the Board at a meeting of the Board
(after reasonable notice to the Executive and an opportunity for the Executive,
together with the Executive’s counsel, to be heard before the Board) finding
that, in the good faith opinion of the Board, the Executive was guilty of
conduct set forth in the definition of Cause herein or satisfied the criteria of
a Disability, and specifying the particulars thereof.
 
(e)    Date of Termination.  “Date of Termination” shall mean if the Executive’s
employment is terminated (i) by his death, the date of his death, (ii) by reason
of Disability, the date that the Executive is determined by the Board to be
Disabled, (iii) by resignation of the Executive, the date the Executive so
notifies the Board, or (iv) pursuant to paragraph (c) or (d) above, the date
specified in the Notice of Termination; provided, however, that if within thirty
(30) days after any Notice of Termination is given the party receiving such
Notice of Termination notifies the other party that a dispute exists concerning
the termination, the Date of Termination shall be the date on which the dispute
is finally determined.  If within fifteen (15) days after any Notice of
Termination is given, or if later, prior to the Date of Termination (as
determined without regard to this Section 7(e)), the party receiving such Notice
of Termination notifies the other party that a dispute exists concerning the
termination, the Date of Termination shall be the date on which the dispute is
finally resolved, either by mutual written agreement of the parties or by a
final judgment, order or decree of a court of competent jurisdiction (which is
not appealable or with respect to which the time for appeal, therefrom has
expired and no appeal has been perfected); provided further that the Date of
Termination shall be extended by a notice of dispute only if such notice is
given in good faith and the party giving such notice pursues the resolution of
such dispute with reasonable diligence.
 
 
5

--------------------------------------------------------------------------------

 
 
(f)    Compensation During Dispute.  If a purported termination occurs during
the Term of this Agreement, and such termination is disputed in accordance with
Section 7(e) hereof, the Company shall continue to pay the Executive the full
compensation in effect when the notice giving rise to the dispute was given
(including, but not limited to, Base Salary) and continue the Executive as a
participant in all compensation, benefit and insurance plans in which the
Executive was participating when the notice giving rise to the dispute was
given, until the dispute is finally resolved.  Amounts paid under this Section
7(f) are in addition to all other amounts due under this Agreement and shall not
be offset against or reduce any other amounts due under this Agreement.
 
8.    Compensation Upon Termination or During Disability.
 
(a)    Death; Disability. In the event that Executive’s employment is terminated
pursuant to Section 7(a) hereof, then as soon as practicable thereafter, the
Company shall pay the Executive or the Executive’s Beneficiary (as defined in
Section 11(b) hereof), as the case may be, (i) all unpaid amounts, if any, to
which the Executive was entitled as of the Date of Termination under Section
6(a) hereof and (ii) all unpaid amounts to which the Executive was then entitled
under the Benefit Plans, the Pension Plans and any other unpaid employee
benefits, perquisites or other reimbursements (the amounts set forth in clauses
(i) and (ii) above being hereinafter referred to as the “Accrued
Obligations”).  In addition, in the event of the Executive’s death, the Company
shall pay Executive’s estate a lump sum payment equal to twelve (12) months of
Executive’s Base Salary (at the rate in effect on the date of his death) (the
“Severance Benefit”). Any unvested Compensation Shares shall vest upon a
termination pursuant to Section 7(a).
 
(b)    Termination for Cause; Voluntary Termination without Good Reason.  If the
Executive’s employment is terminated by the Company for Cause or by the
Executive other than for Good Reason, then the Company shall pay all Accrued
Obligations to the Executive, the Company shall have no further obligations to
the Executive under this Agreement.  If the Executive’s employment is terminated
by the Executive other than for Good Reason, all Compensation Shares that have
not Vested shall be forfeited.  If the Executive’s employment is terminated by
the Company for Cause, then the Pro Rata Portion (as defined below) of the
Compensation Shares that have not Vested as of the Date of Termination shall
accelerate and Vest and all other Compensation Shares that had not yet Vested
shall be forfeited.  As used herein, the term “Pro Rata Portion” shall mean a
percentage of the Compensation Shares as shall reflect the pro rata portion of
the time served between January 1, 2009 and the Date of Termination as a
percentage of the period between January 1, 2009 and December 31, 2013.  By way
of example, if the Executive’s employment is terminated by the Company for Cause
on June 30, 2011, one half of the Compensation Shares shall accelerate and Vest
as of such termination and the remainder of the Compensation Shares shall be
forfeited.
 
(c)    Termination Without Cause; Termination for Good Reason.  If the Company
shall terminate the Executive’s employment, other than for Cause, or the
Executive shall terminate his employment for Good Reason, then;
 
(i) the Company shall pay to the Executive, within ten (10) days after the Date
of Termination, the Accrued Obligations;
 
 
6

--------------------------------------------------------------------------------

 
 
(ii) all Compensation Shares shall accelerate and Vest as of the Date of
Termination; and
 
(iii) the Company shall pay the Executive the Severance Benefit.
 
9.    Non-Disclosure.  The parties hereto agree, recognize and acknowledge that
during the Term the Executive shall obtain knowledge of confidential information
regarding the business and affairs of the Company.  It is therefore agreed that
the Executive will respect and protect the confidentiality of all confidential
information pertaining to the Company, and will not (i) without the prior
written consent of the Company, (ii) unless required in the course of the
Executive’s employment hereunder, or (iii) unless required by applicable law,
rules, regulations or court, government or regulatory authority order or decree,
disclose in any fashion such confidential information to any person (other than
a person who is a director of, or who is employed by, the Company or any
subsidiary or who is engaged to render services to the Company or any
subsidiary) at any time during the Term.
 
10.    Covenant Not to Compete.
 
(a) Executive hereby agrees that for a period of one (1) year following the
termination of this Agreement (other than a termination of the Executive’s
employment (i) by the Executive for Good Reason or (ii) by the Company other
than for Cause) (the “Restricted Period”) the Executive shall not, directly or
indirectly, whether acting individually or through any person, firm,
corporation, business or any other entity:
 
(i) engage in, or have any interest in any person, firm, corporation, business
or other entity (as an officer, director, employee, agent, stockholder, or other
security holder, creditor, consultant or otherwise) that engages in any business
activity where a substantial aspect of the business of the Company is conducted,
or planned to be conducted, at any time during the Restricted Period, which
business activity is the same as, similar to or competitive with the Company as
the same may be conducted from time to time;
 
(ii) interfere with any contractual relationship that may exist from time to
time of the business of the Company, including, but not limited to, any
contractual relationship with any director, officer, employee, or sales agent,
or supplier of the Company; or
 
(iii) solicit, induce or influence, or seek to induce or influence, any person
who currently is, or from time to time may be, engaged or employed by the
Company (as an officer, director, employee, agent, or independent contractor) to
terminate his or her employment or engagement by the Company.
 
(b) Notwithstanding anything to the contrary contained herein, Executive,
directly or indirectly, may own publicly traded stock constituting not more than
five percent (5%) of the outstanding shares of such class of stock of any
corporation covered by clause (a)(i) above if, and as long as, Executive is not
an officer, director, employee or agent of, or consultant or advisor to, or has
any other relationship or agreement with such corporation.
 
 
7

--------------------------------------------------------------------------------

 
 
(c) Executive acknowledges that the non-competition provisions contained in this
Agreement are reasonable and necessary, in view of the nature of the Company and
his knowledge thereof, in order to protect the legitimate interests of the
Company.
 
11.    Successors; Binding Agreement.
 
(a) The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company, by agreement in form and substance
reasonably satisfactory to the Executive, to expressly assume and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession had taken
place.  Failure of the Company to obtain such assumption and agreement prior to
the effectiveness of any such succession shall be a breach of this Agreement and
shall entitle the Executive to compensation from the Company in the same amount
and on the same terms as he would be entitled to hereunder if he terminated his
employment for Good Reason, except that for purposes of implementing the
foregoing, the date on which any such succession becomes effective shall be
deemed the Date of Termination.  As used in this Agreement, “Company” shall mean
the Company as hereinafter defined and any successor to its business and/or
assets as aforesaid that executes and delivers the agreement provided for in
this Section 11 or that otherwise becomes bound by all the terms and provisions
of this Agreement by operation of law.
 
Notwithstanding the foregoing, the contemplated spin-off of the capital stock of
Genie Energy Ltd. to the stockholders of the Company shall not be deemed to be
covered by the provisions of this clause (a).
 
(b) This Agreement and all rights of the Executive hereunder shall insure to the
benefit of and be enforced by the Executive’s personal or legal representatives,
executors, administrators, successors, heirs, distributee, devisee, and
legatees.  If the Executive should die while any amounts should still be payable
to him hereunder if he had continued to live, all such amounts, unless otherwise
provided herein, shall be paid in accordance with the terms of this Agreement to
the Executive’s devisee, legatee, or other designee or, if there be no such
designee, to the Executive’s estate (any of which is referred to herein as a
“Beneficiary”).
 
12.    Notice.  For purposes of this Agreement, notices, demands and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or (unless otherwise specified)
mailed by United States certified or registered mail, return receipt requested,
postage paid, addressed as follows:
 
 
 
8

--------------------------------------------------------------------------------

 
 
If to the Company:
 
IDT Corporation
520 Broad Street, 7th Floor
Newark,  New Jersey 07102
Attn:  General Counsel
 
If to the Executive, at the executive’s address in the Company’s human resources
files.
 
or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.
 
13.    Miscellaneous.  No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
signed by the Executive and such other officer of the Company as may be
specifically designated by the Board.  No waiver by either party hereto at any
time of any breach by the other party hereto, or compliance with any condition
or provision of this Agreement to be performed by such other party shall be
deemed a waiver of similar or dissimilar provisions or conditions at the same or
prior or subsequent time.  No agreements or representations, oral or otherwise,
express or implied, with respect to the subject matter hereof have been made by
either party which are not set forth expressly in this Agreement.  The validity,
interpretation, construction and performance of this Agreement shall be governed
by the laws of the state of New Jersey without regard to its conflicts of law
principles.
 
14.    Validity.  The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability if
any such other provision of this Agreement, which shall remain in full force and
effect.
 
15.    Remedies of the Company.  Upon any termination for Cause that may cause
irreparable harm to the Company or upon the violation of the provisions of
Section 9 or 10 hereof, the Company shall be entitled, if it so elects, to
institute and prosecute proceedings to obtain injunctive relief and damages,
costs and expenses, including, without limitation, reasonable attorneys' fees
and expenses, with respect to such termination.
 
16.    Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.
 
17.    Entire Agreement.  This Agreement sets forth the entire agreement of the
parties hereto in respect of the subject matter contained herein and supersedes
any and all other prior agreements, promises, covenants, arrangements,
communications, representations or warranties, whether oral or written, by any
officer, employee or representative of any party hereto, and in prior agreements
of the parties hereto in respect to the subject matter contained herein is
hereby terminated and canceled.
 
18.    Special Rules Regarding Section 409A of the Internal Revenue Code.
 
 
9

--------------------------------------------------------------------------------

 
 
(a) It is intended that any and all benefits under this Agreement either (i)
shall not constitute “nonqualified deferred compensation” within the meaning of
Section 409A of the Internal Revenue Code (“Section 409A”), and therefore are
exempt from Section 409A or (ii) are subject to a “substantial risk of
forfeiture” and exempt from Section 409A under the “short−term deferral rule”
set forth in Treasury Regulation § 1.409A−1(b)(4).  In any event, all provisions
of this Agreement shall be construed and interpreted in a manner consistent with
the requirements for avoiding taxes or penalties under Section 409A.


(b) Notwithstanding anything herein to the contrary, if the Company determines
that the Severance Benefit constitutes “nonqualified deferred compensation”
within the meaning of Section 409A, payment of such Severance Benefit shall not
commence until the Executive incurs a “separation from service” within the
meaning of Treasury Regulation §1.409A−1(h) (“Separation from Service”). If, at
the time of Executive’s Separation from Service, the Executive is a “specified
employee” (under Section 409A), such Severance Benefit shall not be paid until
after the earlier of (i) the expiration of the six−month period measured from
the date of Executive’s Separation from Service with the Company, or (ii) the
date of the Executive’s death (the “409A Suspension Period”).


(c) The determination of whether the Severance Benefit constitutes “nonqualified
deferred compensation” within the meaning of Section 409A shall be made by the
Company in good faith. If the Company determines that such Severance Benefit is
subject to the 409A Suspension Period, and the Executive does not believe that
such determination is reasonable, then the Company and the Executive shall
mutually select, at the Company’s expense, an independent outside counsel to
render a legal opinion regarding the applicability of the 409A Suspension
Period. If the outside counsel described in the preceding sentence agrees with
the Company’s determination that any items due to the Executive under this
agreement should be subject to the 409A Suspension Period, then such payment
shall be made at the end of the 409A Suspension Period as set forth in Section
17(b) hereof; provided however, if such outside counsel determines that such
payment shall not be subject to the 409A Suspension Period, then such payment
shall be effected within fourteen (14) days of the date of such counsel’s
determination.
 
 
 
10

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date and
year first above written.
 
EXECUTIVE
 
/s/ Howard S.
Jonas                                                                               
Howard S. Jonas




IDT CORPORATION
 
By:       /s/ Ira A.
Greenstein                                                                    
Ira A. Greenstein
President

 
 
11

--------------------------------------------------------------------------------

 
 